DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710538431.7, filed on July 04, 2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Status of the claims
Amendments to claims 1, 4-6, 8-9, and 12-17 have been entered.
Claims 3 and 11 have been canceled.  No new claims have been added.
Accordingly, claims 1-2, 4-10 and 12-17 are currently pending.  
Response to Applicant’s Remarks.
Examiner has considered applicant’s amendments and remarks concerning the prior art rejection and has found them to be persuasive.  
Examiner has considered applicant’s remarks concerning the rejection under 35 U.S.C. § 101.  Given the amendments, Examiner has provided a new 101 analysis below.    
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10 and 12-17 are analyzed under 35 U.S.C. 101.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method of claim 1 is directed to the following limitations: processing the point cloud data to determine first speed information and first location information of an obstacle in the driving environment, and processing the millimeter wave radar data to determine second speed information and second location information of the obstacle in the driving environment, wherein the second location information comprises a distance between the obstacle and the vehicle and an angle between a line connecting the obstacle to the vehicle and the vehicle driving direction, and the second speed information comprises a relative speed of the obstacle relative to the vehicle in a direction of the line; and determining an absolute speed of the obstacle relative to the earth based on the vehicle speed information, the angle and the relative speed, wherein the absolute speed is based on a same coordinate system as the second location information; converting the first speed information, the first location information, the absolute speed and the second location information into a world coordinate system based on a preset first conversion matrix and a preset second conversion matrix; respectively matching the converted first speed information and the converted absolute speed with a preset obstacle information integration list; and using matched first location information and the matched absolute speed for determining the target speed of the obstacle, wherein the method is performed by at least one processor.  Claim 9 has similar limitations and includes “an apparatus for determining a speed of an obstacle” and “a memory storing instructions, the instructions, when executed by the at least one processor, cause the at least one processor to perform operations.”  Claim 17 has similar limitations and includes “A non-transitory computer medium, storing a computer program therein, wherein the program, when executed by a processor, causes the processor to perform operations.”  
The above limitations are mathematical steps performed by a processor or code.  In other words, all the limitations above are realized via “lines of code” in processor or computer readable medium that are used to calculate location and velocity as well as projecting data from one vector form to another.  
Also, the limitations “respectively matching the converted first speed information and the converted absolute speed with a preset obstacle information integration list; and using matched first location information and the matched absolute speed for determining the target speed of the obstacle” could also be considered a mental process of being performed in the mind because the mind is capable of matching values to a list.  
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an 
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
As indicated by Applicant’s remarks, the specification states that “With the method for determining a speed of an obstacle provided by the embodiments of the disclosure, whether an obstacle is a historical obstacle can be accurately determined, so as to better and more accurately determine the obstacle speed by integrating the detection results of laser radar and millimeter wave radar (Para. [0077]).”  The currently amended claims provide for “respectively matching the converted first speed information and the converted absolute speed with a preset obstacle information integration list” and “using matched first location information and the matched absolute speed for determining the target speed of the obstacle.” Examiner agrees with applicant that the claims as a whole are integrated into a practical applications because the claims provide in improvement as discussed in Para. [0077] of the specification wherein fusion data is combined with historical list to more accurately determine the obstacle’s speed.  
As such, the claims are directed to eligible patent subject matter.  Examiner withdraws the 101 rejection.  All other remaining remarks concerning 101 are moot.  
Allowable Subject Matter
Claim 1-2, 4-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art 
The closest art found is Levinson (US 9,734,455) which discloses correlating Radar and Lidar data in step 504 in Fig. 5 and perception process 666, mapping process 640, and localization process 668 are configured to receive sensor data from sensors 670 as shown in Fig. 6.  Levinson does not disclose determining absolute speed of the obstacle relative to the earth based on the vehicle speed information.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648